The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the amendments and arguments filed 02/04/2021 and entered with the RCE filed 02/18/2021.  Claims 1-2, 4-9, 11-15, 17-23 are pending.  Claims 3, 10 and 16 have been canceled. Claims 21-23 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant’s amendment to update the incorporation by reference of essential subject matter is acknowledged.

Drawings
Examiner withdraws the prior objections to the drawings.  The drawings filed 05/22/2020 are acceptable for Examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the microservice" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Specifically as to claims 22 and 23, the claims are indefinite as the metes and bounds of the claims are unclear because there is no recitation as to what the rule sets are be applied to.  Applicant should correct.
Claims 17-20 and 23 recite the limitation "the medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims depend from claim 15 and as such should refer back to --the non-transitory computer readable medium--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea

(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) 
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception  Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).

See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.

If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step Band the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-2, 4-9, 11-15, 17-23  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a 

The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice of a sales activity/business relations and mitigating risk (loan application and product matching). The claimed invention is a method that allows for receiving a request for pre-qualification from an applicant applying for a credit product (claims 3 and 8-20 use an API) application, applying rules and generating pre-qualification output (loan products pre-qualified) based on the applicant information which is a method of managing financial interactions between people (mitigating risk, business relations/sales activities-selling of loan). Thus, the claim recites an abstract idea.
The mere nominal recitation of a generic provider computing system, server, device and jailed environment, does not take the claim out of the methods of organizing human interactions grouping. The claim as a whole merely describes how to generally “apply” the concept of receiving an application, applying rules in a jailed environment and generating a pre-qualification in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing secured credit product application process. Simply implementing the abstract idea on a generic computer in a jailed environment is not a practical application.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The steps of processing information in a jailed and non-accessible environment is considered to be extra-solution activities in Step 2A and is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and . The claim is not patent eligible.
 The claim as a whole merely describes how to generally “apply” the concept of determining and identifying pre-qualified matching of an applicant and a lender in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing prequalification application process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
	Claims 1-2, 4-9, 11-15, 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites receive a request to prequalify an applicant for an application.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole under its broadest reasonable interpretation, covers performance of the limitations manually but for the recitation of generic computer components ( host server, processor, memory, client device, data repository).  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mathematical concepts; mental processes; and, certain methods of organizing human activities.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); and, 2019 PEG.
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological 
Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
Further, the elements of the dependent claims (encrypted application, opt in message, declining, approving, decrypting, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-9, 11-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eze (US 2007/0244808A1) in view of Nighswander et al. (US 2018/0141338 A1) further in view of  Tucker (US 7461080).
Specifically as to claims 1, 8 and 15, Eze discloses a method (and related system and non transitory computer readable medium) comprising: receiving, at a server and via a client application on a client device, a request for prequalification and applicant information from an applicant ( para 25-26); determining one or more providers, from a plurality of providers, for which to determine a prequalification result; storing, in a lender confidential data repository at a server, one or more rule sets for the plurality of providers for prequalifying the applicant, each of the one or more rule sets being associated with a distinct provider and inaccessible to providers of other ones of the one or more rule sets (para 29 lending criterion within the scope of "rule sets"); applying one or more rule sets of the determined one or more providers to determine 
Nighswander et al. (US 2018/0141338 A1) disclose a way to facilitate protection of sensitive data online and reduces exposure using encryption and decryption of data that can be used with loans (see paras 15, 20-24, 29-31).
Tucker (US 7461080) provides it is well known to use jailed environments to isolate one party’s processes and data from other parties sharing the same databases and hardware (see col 1 lines 20-50).
It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze the ability to encrypt products and use API as taught by Nighswander et al and the ability to provide a jailed environment as taught by Tucker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claims 2 and 9, Eze, Nighswander et al and Tucker disclose as applied in the above claim but Eze does not specifically disclose wherein the receiving the applicant information comprises receiving encrypted applicant information.

 It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze the ability to encrypt products and use API as taught by Nighswander et al and the ability to provide a jailed environment as taught by Tucker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claims 4, 11 and 17, in response to receiving the request for prequalification, displaying an opt-in message to the applicant via the client application, and wherein the applying the one or more rule sets to the applicant information for prequalification is performed in response to the applicant approving the opt-in (Eze opt in message, "submit" button is within the scope as performing same function see fig 2).  
Specifically as to claims 5, 12 and 18, in response to the applicant approving the opt-in message, the applying the one or more rule sets comprises assessing prequalification eligibility based on one or more threshold criteria of each provider (see figure 5).  
Specifically as to claims 6, 13 and 19, in response to the applicant failing the one or more threshold criteria, the applying the one or more rule sets comprises automatically declining the prequalification request see figure 2 step 212).  
Specifically as to claims 7, 14 and 20, in response to the applicant satisfying the one or more threshold criteria, the applying the one or more rule sets comprises: querying one or more external databases systems to obtain additional information associated with the applicant; and 
Specifically as to claims 21, 22, 23, decrypting, using the micro-service of the jailed and non-accessible environment, the retrieved respective rule sets of each of the determined one or more providers, and wherein applying the respective rule set for each of the determined one or more providers comprises applying the decrypted rule sets of each of the determined one or more providers (see para 26 and 27 (third party data) and para 29). 

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
	With regards to applicant’s subject matter eligibility argument the instant claimed invention provides for a technical improvement with a lender confidential data repository (jailed and  without risking exposure of each lenders confidential information), Examiner respectfully disagrees.  A confidential repository of data as disclosed in paragraph 27 is not a technical improvement and it is not clear how this is an improvement (in para 27 nor the incorporated by reference to 16/882112 see para 27).  The instant claimed invention is directed to providing a “consistent experience” see para 28 which is directed to the abstract idea of sales transactions and business relations.  Furthermore, the jailed and non-accessible environment (simply a secured database) does not apply under the abstract idea. This feature is considered an additional element that is analyzed to determine if the claimed invention is integrated into a practical 
Applicant's arguments with respect to 35 USC 103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendments. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691